UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 May 4, 2016 Date of report (date of earliest event reported) The Habit Restaurants, Inc. (Exact name of registrant as specified in its charter) Delaware 001-36749 36-4791171 (State or other jurisdictions of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Nos.) 17320 Red Hill Avenue, Suite 140 Irvine, CA (Address of principal executive offices) (Zip Code) (949) 851-8881 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrants under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition. On May 4, 2016, The Habit Restaurants, Inc. (the “Company”) issued a press release announcing its first quarter ended March 29, 2016 financial results. A copy of this press release is being furnished as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated by reference into this Item2.02. In accordance with General Instruction B.2 of Form 8-K, the information in this Current Report on Form 8-K, including Exhibit 99.1, shall not be deemed “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933. Item9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release dated May 4, 2016 issued by The Habit Restaurants, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. The Habit Restaurants, Inc. By: /s/ Ira Fils Ira Fils Chief Financial Officer and Secretary Date: May 4, 2016 EXHIBIT INDEX Exhibit No. Description Press Release dated May 4, 2016 issued by The Habit Restaurants, Inc.
